IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                July 14, 2015 Session

          TIMOTHY EUGENE KELLY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2010-B-1511    Steve R. Dozier, Judge


               No. M2014-01666-CCA-R3-PC – Filed October 8, 2015



The petitioner, Timothy Eugene Kelly, appeals the denial of his petition for post-
conviction relief, arguing that he received the ineffective assistance of counsel. Based
upon our review, we affirm the denial of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and NORMA MCGEE OGLE, JJ., joined.

Jessica Van Dyke, Nashville, Tennessee, for the appellant, Timothy Eugene Kelly.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Victor S. Johnson, III, District Attorney General; and J. Wesley King, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                        FACTS

        The petitioner was convicted of one count of especially aggravated robbery and
two counts of fraudulent use of a credit card and sentenced to an effective sentence of
thirty-seven years. His convictions and sentence were affirmed by this court on direct
appeal, and our supreme court denied his application for permission to appeal. State v.
Timothy Eugene Kelly, Jr., No. M2011-01260-CCA-R3-CD, 2012 WL 5193401, at *1
(Tenn. Crim. App. Oct. 22, 2012), perm. app. denied (Tenn. Jan. 14, 2013).

      The underlying facts were recited by this court on direct appeal as follows:
       At trial, the victim, Barbara Erskine Futter, testified that around 6:00
p.m. on October 27, 2009, she and her boyfriend, Claude Todd, had dinner
with friends, one of whom was Diane Gregory, at the Calypso Café.
Around 7:15 or 7:30 p.m., the victim and Todd went to a Target store on
White Bridge Road. Approximately fifteen minutes later, after making
purchases, they left the store. In the parking lot, they encountered Gregory,
and the trio stopped to talk.

        While they were talking, the victim heard a noise and looked over
her left shoulder. The victim was then hit in the back, and she felt her purse
being pulled from her shoulder. However, the victim was unable to see the
perpetrator. Gregory ran into the store to report the incident, and Todd ran
after the perpetrator.

       The victim said that she stood in place, holding onto her shopping
cart until Todd and Gregory returned. The victim said that she felt as if
someone had hit her with a fist on her back and that she experienced a dull
pain in her back. The police arrived and spoke with the victim, Todd, and
Gregory. After ten or fifteen minutes, the victim needed to go inside and
sit. The victim testified that she could not stand and had to hold onto a wall
to walk inside the store.

       As they walked down a hallway inside Target, Gregory told the
victim that she saw a slit in the victim’s raincoat. When they got to a room
where the victim could sit, the victim pulled off her raincoat and the jacket
she wore underneath. The victim’s back was covered with blood, and she
realized she had been wounded. A few minutes later, someone tried to
push towels against her back, but the victim asked the person to stop
because it was painful. Thereafter, ambulance personnel arrived and put
the victim on a stretcher; the victim was unable to assist because “the pain
in [her] back was so significant [she] couldn’t really lean or bend or
anything.” The medical personnel placed the victim in an ambulance and
transported her to Saint Thomas Hospital.

       At the hospital, the victim was placed in a room, and a doctor told
her that she had been stabbed. The victim said that the doctor’s
examination of the wound was “agony.” The doctor determined that the
wound was eight inches deep. Further testing revealed that one of the
victim’s kidneys had been lacerated. The victim stayed in the hospital for
three days for treatment. She said that she still had a scar on the left side of
her back.
                                       2
        The day after she was admitted to the hospital, the victim called her
credit card company, informed them of the robbery, and cancelled her
credit cards. A credit card company employee told her that her card had
been used four times the day after her purse was stolen: once at an Exxon
gas station, twice at a Fancy Nails salon, and once at a Krystal’s restaurant.
Additionally, on the night of the stabbing, there was an attempted use of her
credit card on John E. Merritt Boulevard.

       On cross-examination, the victim denied that she had suffered a
“substantial risk of death.” She stated that although her kidney function
was “fine” at the time of trial, her kidney did not work correctly “right
away” after the stabbing. The victim described the initial pain as “a thick,
heavy pain like somebody had hit you with a fist.” She stated that she was
unable to walk without support.

       Diane Gregory testified that while she was talking with the victim
and Todd in the Target parking lot, she saw a man walking from the
shopping cart area. The man was wearing blue jeans, and he had a blue
bandana around his face, covering his nose and mouth. Gregory said that
she saw the man’s face from about three feet away. The man walked
behind the victim, hit her, and took her purse. When the man fled, Gregory
ran into Target to get help. Thereafter, the police arrived, and everyone
moved inside the store. At that time, Gregory saw that the victim’s jacket
was ripped and that she had been stabbed.

        Gregory stated that sometime later, police brought her a photograph
lineup to examine. After looking at the photographs, she identified the
[petitioner] as the perpetrator.         On cross-examination, Gregory
acknowledged that she had seen the [petitioner’s] eyes but no other
distinguishing features. Nevertheless, she was able to quickly identify the
[petitioner] as the perpetrator.

        Claude Todd testified that as he and the victim talked with Gregory
in the Target parking lot, he saw a man quickly walking toward them from
a service alley. The man had a bandana over his nose and mouth and a
metallic object, which Todd thought was a pistol, in his hand. Todd
believed the man was going to rob Target. However, the man moved
behind the victim, and Todd heard the victim scream, “[W]hy did you hit
me, or, you know, that’s my purse.” As the man left, Todd started to follow
but slipped in a puddle of water.
                                      3
       After regaining his balance, Todd chased the perpetrator and saw
him go into an alley behind either Dault’s Restaurant or Calhoun’s
restaurant. The man got into a car that looked like a black Mustang or
Trans Am, and the car sped away. Todd did not see enough of the man to
be able to positively identify him; however, Todd knew the man was a
black male with a slender build and height similar to Todd. Todd thought
the man was a Target employee because he was wearing a red shirt. After
the car left, Todd called 911 and returned to the victim.

        When police arrived and the group went into Target, Todd had to
assist the victim because she was weak. Gregory saw a tear in the back of
the victim’s coat. Todd pushed up the coat and saw that the victim’s blouse
was covered with blood. He also saw a cut in the victim’s skin.

       On cross-examination, Todd said that although he had watched the
perpetrator, he was unable to identify him. Todd explained, “I got a good
look at his eyes, but I was also not trying to stare at anybody that I
perceived to have a gun at that time.” He also explained that he thought the
object the perpetrator carried was a gun because he did not think someone
would try to rob Target with a knife.

        Sharhonda Cunningham testified that she knew the [petitioner] but
that she had not known him long at the time of the offenses. Cunningham
acknowledged that she had previously been convicted of misdemeanor
theft, but she denied that she had three other theft convictions.

      Cunningham testified that on Sunday, October 25, 2009, she was a
passenger in a black Mustang with the [petitioner] and four women:
Shawndraka, Alicia, Jasmine, and Ashley. The Mustang belonged to
Shawndraka. Cunningham did not know the surnames of any of the
females. Two days later, Cunningham saw Shawndraka’s car on television
news footage regarding a robbery at Target.

       Cunningham said that sometime after the robbery, she spoke with
the [petitioner] on the telephone. The [petitioner] told her that he had
robbed and stabbed a woman at Target. Cunningham said that she was not
with the [petitioner] at Target.

      On cross-examination, Cunningham stated that she did not know
why the [petitioner] told her about the robbery. She denied that she was
                                     4
familiar with the Crime Stoppers Program or that she was expecting money
from the State for her testimony.

       Shawndraka Goodner testified that on Sunday, October 25, 2009,
she was in her dark blue Mustang with the [petitioner], Cunningham,
Ashley, and Jasmine. Goodner did not know the last names of Ashley or
Jasmine. Goodner said that Jasmine and the [petitioner] were “together.”
Goodner said that on October 27, she loaned her car to Jasmine. Later that
night, Goodner saw her car on a television news report regarding a robbery
at Target. When Goodner spoke face-to-face with the [petitioner], he said
that he had committed a robbery at Target.

       Goodner said that on October 28, she, her mother, and Jasmine went
to Fancy Nails and had their nails done. Goodner and Jasmine paid with a
credit card. On cross examination, Goodner acknowledged that she knew
the card was stolen. She conceded that she initially told police she paid for
the nail service with her own money.

       Metropolitan Nashville Police Detective Robert Peterson said that at
around 8:05 p.m. on October 27, 2009, he responded to a robbery at Target.
After speaking with the victim for a while, Detective Peterson noticed that
she had been stabbed. An ambulance was called, and the victim was
transported to the hospital.

       Detective Peterson stated that he obtained security camera footage
from Target. On the video was a dark blue Mustang. Detective Peterson
released a description of the vehicle to the news outlets. He then went to
the hospital, spoke with the victim, and asked her to cancel her stolen credit
cards. The victim did so, and Detective Peterson learned that there were
unauthorized transactions on the card following the robbery. The
transactions included an attempted charge at 2801 John E. Merritt
Boulevard, two charges at Fancy Nails, and one charge at a Krystal’s
restaurant. Police were unable to obtain security video relating to the
transactions. Another unauthorized charge occurred at an Exxon gas
station. Detective Peterson obtained video footage that showed a black
female paying for gas for a dark blue Mustang.

       Detective Peterson said that on October 28, police dispatch notified
him that Cunningham wanted to talk to him about the robbery at Target.
When Detective Peterson interviewed Cunningham, she said that “[s]he had
been riding around with [the petitioner].” After the interview, Detective
                                      5
       Peterson prepared a photograph lineup and showed it to Gregory, who was
       facing the perpetrator as he approached the victim. Gregory identified the
       [petitioner] from the lineup.

              Thereafter, Detective Peterson spoke with Goodner, who
       acknowledged owning a 2000 model dark blue Ford Mustang. Goodner
       said that on October 27, she loaned the car to Jasmine Crook. After
       receiving permission from Goodner, Detective Peterson searched the car.
       In the back seat near the “trunk area,” Detective Peterson found a blue
       bandana. Also in the vehicle were several photographic identifications of
       Crook and a temporary registration plate. Detective Peterson said that the
       Mustang matched the vehicle on the Target security video. He stated that
       the video revealed that the car had dropped someone off in a “distant part of
       the parking lot” and that person later ran back to the area where the car was
       located.

               Metropolitan Officer Jimmy Gregg testified that on October 31,
       2009, he was “asked to respond to a dark Mustang on Murfreesboro Road.”
       Officer Gregg got behind the vehicle and activated his emergency lights.
       The vehicle drove into the parking lot of a coin laundry. Officer Gregg
       activated a spotlight and directed it toward the back window of the
       Mustang. He said, “I could see a male in the back behind the passenger
       seat taking off a -- bandanna around from his . . . nose and face area.”
       Officer Gregg said that the bandanna was blue. He identified the
       [petitioner] as the man who was wearing the bandanna. Officer Gregg
       recalled that the driver of the Mustang was a female named Jasmine Crook.

               Detective Gregory Jennings testified that on October 31, 2009, he
       was informed that the [petitioner] had been arrested. Detective Jennings
       responded to the laundromat on Murfreesboro Road, looked in the car, and
       saw a blue bandanna in the backseat. Detective Jennings read the
       [petitioner] his Miranda rights, but the [petitioner] did not give a statement.

              In his defense, the [petitioner] submitted “certified copies of [three
       additional theft] convictions of Ms. Cunningham” to impeach her
       credibility as a witness. The [petitioner] presented no witnesses.

Id. at *1-4.

      The petitioner filed a pro se petition for post-conviction relief, and following the
appointment of counsel, an amended petition was filed on June 3, 2014. In his petitions,
                                             6
the petitioner raised, among other things, numerous allegations of ineffective assistance
of counsel.

        At the July 18, 2014 evidentiary hearing, Shawndraka Goodner recalled that she
testified at the petitioner’s trial and that she had “a lot” of charges pending at that time.
She said her charges were similar to the petitioner’s and involved purse snatching
incidents at the Walmart on Dickerson Pike, the Walmart on Hamilton Church Road, and
the Target on Cane Ridge Road. Ms. Goodner recalled that the Target incident involved
an African-American man snatching a purse from a woman in the parking lot and said
that the man charged in that incident was not the petitioner. She also recalled another
purse snatching incident that occurred at the Walmart on Nolensville Road, for which she
was charged with robbery. Ms. Goodner agreed that five of the incidents “that occurred
in the same month as [the petitioner’s] charge were very similar to the charges [she]
faced at the time [the petitioner] was on trial.” She acknowledged that the investigating
detectives came to her house and talked to her “because the car was registered in [her]
name.”

        On cross-examination, Ms. Goodner acknowledged that she was dressed in a
yellow, prison jumpsuit when she testified at the petitioner’s trial. She said that she
testified truthfully at the petitioner’s trial and that the petitioner was involved in several
robberies in addition to the stabbing at Target. One of the robbery incidents involved the
petitioner’s pushing down an elderly woman and stealing her purse.

       The petitioner testified that he was currently incarcerated at Riverbend Maximum
Security Institution in the mental health program. He said that he had been prescribed
Celexa, Respinol, and Cyogenic and that he had taken those medications before coming
to the evidentiary hearing. The petitioner said he had attempted to commit suicide
“several times” while incarcerated, as well as prior to his incarceration. The petitioner
said that the results of his mental health evaluation showed that he was competent to
stand trial. According to the petitioner, trial counsel “should have really looked into” his
mental health status and sought an independent expert to evaluate him. The petitioner
said that he had been receiving mental health treatment since the age of seven.

       The petitioner said that trial counsel represented him at his preliminary hearing
and throughout the rest of his case. He and counsel tried to discuss possible defenses, but
the petitioner “wasn’t on [his] medicine, . . . was cutting [him]self, playing with feces.”
He could not recall the exact number of times he met with trial counsel but said he talked
to her “a few times.” Trial counsel relayed the State’s plea offers to the petitioner, but he
told counsel he was “not going to cop out to it because [he] didn’t stab that lady.” The
petitioner acknowledged that he did not give trial counsel the names of any people to
investigate or possible alternate theories because he did not want to involve his family.
                                              7
However, he recalled that trial counsel “had somebody investigate something.” He said
he did not testify at trial because counsel advised him not to do so.

       The petitioner acknowledged that he knew Ms. Goodner and Ms. Cunningham
were going to testify at his trial. Asked if he had felt prepared for trial, the petitioner
responded, “No, I felt like [trial counsel] wasn’t helping me. I don’t feel like . . . she did
in no type of way.” The petitioner claimed that trial counsel should have objected to the
victim’s rain jacket being admitted into evidence as a violation of chain of custody and as
prosecutorial misconduct. He further claimed that counsel should have objected to Ms.
Gregory’s identification of him.

        The petitioner said that because of trial counsel’s failure to include a transcript of
his sentencing hearing on direct appeal, review of his thirty-seven-year sentence at 100%
was waived. Asked if he knew he was going to have a sentencing hearing, the petitioner
responded, “I didn’t know nothing about none of this.” He then clarified that he knew
about the hearing but did not know what it was. The petitioner said that his mother and
sister were present at the sentencing hearing, but only his mother was called to testify.

       On cross-examination, the petitioner acknowledged that he spoke with trial
counsel “a good bit” during the course of his case and that they discussed the risks of
going to trial versus “pleading out and everything in between.” He said trial counsel
conveyed the State’s plea offers to him, but he rejected all of them. He agreed that it was
his decision not to testify at trial. The petitioner acknowledged that trial counsel
introduced copies of Ms. Goodner’s prior convictions as evidence and cross-examined
her. On redirect, when asked if he thought the jury would have benefitted from hearing
about Ms. Goodner’s pending charges, the petitioner responded, “If I’m not mistaken, the
jury did hear those charges.”

       Trial counsel testified that she began practicing law in Tennessee in 2009 and was
appointed to represent the petitioner on several felony charges in general sessions court.
The charges were bound over, and the petitioner faced nine felonies in criminal court.
Counsel filed a successful motion to sever the charges into three separate trials. Two of
the cases went to trial, and the petitioner entered a plea agreement on the remaining
charges. Trial counsel met with the petitioner “many times” to discuss the charges he
was facing, the ranges of punishment, and possible sentencing. Counsel recalled filing
motions in limine concerning the petitioner’s identification and prior bad acts. She
“[a]bsolutely” reviewed the discovery with the petitioner. Counsel said that she cross-
examined the State’s witnesses and that Ms. Goodner was untruthful about her prior
record. Counsel said she was able to impeach Ms. Goodner by introducing her prior
record at trial.

                                              8
       On cross-examination, trial counsel said that she had a mental evaluation
performed on the petitioner “[v]ery early on” in the case and that the results indicated that
the petitioner was “faking.” She said that the petitioner “never seemed like he didn’t
know what was going on, like he didn’t know what [counsel] was there for . . . . He
always seemed like he was with it[.]” Counsel said she did not believe an objection to
the chain of custody of the victim’s rain jacket would have been successful or made a
difference in the outcome of the petitioner’s trial. She said that the victim was “an
extremely sympathetic witness” and had friends who were “very sympathetic and honest
and trustworthy people that the jury believed.”

        Trial counsel said that she did not question Ms. Goodner about her pending
charges because they were not convictions at the time of trial. Asked if she thought
questioning Ms. Goodner about pending charges with a “similar MO” would have been
important for the jury to know, trial counsel responded, “I don’t know that I could argue
with a straight face that [the petitioner] or Ms. Goodner were the only people in Nashville
snatching purses. I mean, I’ve run across a lot of people that do that.” Counsel did not
recall why the sentencing hearing transcript was not included in the record on appeal
although she acknowledged that she normally included such a transcript when handling a
direct appeal.

       On redirect examination, trial counsel said that the petitioner frequently gave her
different stories when they discussed the allegations against him. She said that every
time she talked to the petitioner, “[I]t was a different set of facts or a different story. . . .
It was very difficult for [counsel] to sort out truth from fiction.”

       At the conclusion of the hearing, the post-conviction court noted, after consulting
with the court clerk, that trial counsel’s designation of record included the transcript from
the petitioner’s sentencing hearing. The court was unsure if the transcript’s omission was
“clerk error or what.” The post-conviction court then took the matter under advisement
and subsequently entered an order on August 1, 2014, denying the petition for post-
conviction relief.

                                         ANALYSIS

       On appeal, the petitioner argues that counsel was ineffective for failing to (1)
question Ms. Goodner about her pending charges for nearly identical offenses, (2) fully
question Ms. Goodner about her lack of honesty with detectives when initially
questioned, (3) include a copy of the sentencing hearing transcript in the appellate record,
and (4) object to the admission of the victim’s raincoat. The State counters that the
petitioner has waived the ineffective counsel claim regarding admission of the victim’s

                                               9
raincoat because he raised it as an allegation of trial court error, and the post-conviction
court treated it as such.

       The post-conviction petitioner bears the burden of proving his allegations by clear
and convincing evidence. See Tenn. Code Ann. § 40-30-110(f). When an evidentiary
hearing is held in the post-conviction setting, the findings of fact made by the court are
conclusive on appeal unless the evidence preponderates against them. See Tidwell v.
State, 922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review involves purely
factual issues, the appellate court should not reweigh or reevaluate the evidence. See
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, review of a trial court’s
application of the law to the facts of the case is de novo, with no presumption of
correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective
assistance of counsel, which presents mixed questions of fact and law, is reviewed de
novo, with a presumption of correctness given only to the post-conviction court’s
findings of fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6
S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland
standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The prejudice prong of the test is satisfied by showing a reasonable probability, i.e., a
“probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
                                            10
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        In denying the petition, the post-conviction court concluded:

               The petitioner alleges in his amended petition that his conviction
        was based upon the ineffective assistance of counsel. He specifically
        alleges that trial counsel failed to investigate the case to the extent that the
        possibility of an alternative theory of the case was obvious and apparent.
        The Court finds that trial counsel thoroughly prepared for trial and
        representation by repeatedly meeting with the petitioner to discuss the case
        and the many hours of work that she indicated. The Court finds the
        petitioner has failed to prove this allegation by clear and convincing
        evidence. The issue is dismissed.

                The petitioner also alleges trial counsel was ineffective in failing to
        fully question Ms. Goodner about her lack of honesty with detectives and
        her pending charges, and failing to cross examine Detective Peterson about
        Ms. Goodner’s credibility. As to these issues, the Court finds that trial
        counsel sufficiently cross-examined Ms. Goodner and put her credibility at
        issue. The Court notes that the petitioner was involved in other robberies
        with Ms. Goodner, which could have come out before the jury had trial
        counsel opened the door. A copy of Ms. Goodner’s record was also
        introduced into evidence. The Court finds the petitioner has failed to prove
        this allegation by clear and convincing evidence. The issue is dismissed.

                ....

               The petitioner also says trial counsel was ineffective in failing to
        include a copy of the sentencing hearing transcript on appeal. The appellate
        court did not rule on the issue of sentencing because the record was not
        complete.1 The Court determined its sentence after the sentencing hearing
        1
         The Court notes that trial counsel’s “Notice of Designation of Record,” filed May 27, 2011,
designates for the Record on Appeal that the “Transcript of the Sentencing Hearing on April 28, 2011” be
included.
                                                   11
       and reaffirms its decision. Even if failing to include the transcript was
       deficient performance, the Court finds no basis that it, or any other court,
       would change the sentence. The Court finds no error and the petitioner
       failed to prove this allegation by clear and convincing evidence. The issue
       is dismissed.

              ....

              The petitioner also says that there was illegal evidence. Specifically,
       he alleges that the victim’s raincoat and jacket were picked up by the victim
       before trial from the property room and cleaned and repaired. The State
       used the raincoat and jacket at trial and viewed by the jury, but was not
       made an exhibit. The petitioner has failed to prove this allegation by clear
       and convincing evidence. The issue is dismissed.

              ....

              The Court finds that the petitioner’s issues are without merit, the
       petitioner has failed to meet his burden by clear and convincing evidence,
       and has not demonstrated any prejudice. Therefore, the petition for post-
       conviction relief is hereby denied.

       Trial counsel testified that she was able to impeach Ms. Goodner by introducing
her prior record and that she did not question Ms. Goodner regarding her pending charges
because they were not convictions at the time of trial. The post-conviction court
determined that trial counsel sufficiently cross-examined Ms. Goodner and “put her
credibility at issue.” Further, as the post-conviction court noted, the petitioner was
involved in other robberies with Ms. Goodner, which could have come out before the jury
had trial counsel opened the door.

       As to trial counsel’s failure to include the transcript of the sentencing hearing in
the appellate record, the post-conviction court noted at the evidentiary hearing that
counsel’s designation of the record included the sentencing hearing transcript. The court
was unsure if the transcript’s omission was “clerk error or what.” Further, in its order
denying the petition, the post-conviction court found “no basis that it, or any other court,
would change the [petitioner’s] sentence.” The record supports the court’s determination
as to this issue. Trial counsel designated the transcript of the sentencing hearing to be
included in the record on appeal. Although the petitioner has complained of its absence,
a copy of the transcript is not in the record for this appeal, and we may not speculate as to
whether it would have benefitted the petitioner. Accordingly, this claim is without merit.

                                             12
       As to the petitioner’s claim regarding trial counsel’s failure to object to the
admission of the victim’s raincoat, trial testimony was that, prior to the trial, the victim
had been allowed to regain possession of the coat she had been wearing when the
petitioner stabbed her. The coat was repaired and, then, exhibited to the jury during the
subsequent trial. In his post-conviction petition, the petitioner objected to this coat’s
having been returned to the victim. During his testimony at the evidentiary hearing, the
petitioner testified that the victim’s being allowed to testify about the coat meant that he
did not have a “fair trial,” that he was “prejudiced,” and that he “was denied [his] 14th
amendment rights, [his] 6th amendment rights.” Further, he claimed that the trial court
abused its discretion in allowing this procedure. Following the hearing, in its order, the
post-conviction court, apparently to the extent that the court understood the complaint,
determined that the petitioner had failed to prove this claim by “clear and convincing
evidence.”

       The State’s proof at trial was that the victim’s eight-inch deep stab wound had
lacerated her kidney. The petitioner has not advanced an explanation as to how his
defense was hampered by the pretrial repair of the damage to the victim’s coat as he
stabbed her. The record supports the post-conviction court’s determination that this
claim is without merit.

       In sum, the petitioner has failed to show that trial counsel was deficient in her
representation. We conclude, therefore, that the petitioner is not entitled to post-
conviction relief on the basis of his claim of ineffective assistance of counsel.

                                     CONCLUSION

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.


                                                 _________________________________
                                                 ALAN E. GLENN, JUDGE




                                            13